DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/13/2022 has been entered.  Claims 1, 3-5, 12-15 and 21-22 have been amended; claims 23-24 have been canceled (claims 7-11 and 17-20 were canceled in a previous amendment); and no new claims have been added.  Claims 1-6,12-16 and 21-22 remain. 

Allowable Subject Matter
Claims 1-6,12-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and user equipment (UE) for monitoring a wake-up signal.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see FIG. 14 and paragraphs [0242] – [0243] of Applicant’s published application) including “receiving first information on a UE group WUS and second information on a common WUS in a system information block (SIB); determining a first paging cycle and the UE group WUS corresponding to a UE group to which the UE belongs among a plurality of UE groups based on the first information; determining a second paging cycle based on a monitoring cycle of the common WUS included in the second information and a third paging cycle of paging occasion (PO); monitoring the common WUS which is used to wake up all UEs monitoring a same WUS resource based on the second paging cycle; in response to detecting the common WUS, monitoring at least one first PO based on the third paging cycle; in response to not detecting the common WUS, monitoring the UE group WUS based on the. . .  first paging cycle; and in response to detecting the UE group WUS, monitoring at least one second PO based on the third paging cycle.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 12, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-6,12-16 and 21-22 (renumbered as claims 1-13) are allowed for these reasons and for the reasons recited by Applicant in the amendment filed on 04/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413